Citation Nr: 1613028	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to March 1963.

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  A left knee disability was not present until more than a year after the Veteran's discharge from service and is not etiologically related to service.

2.  A right knee disability was not present until more than a year after the Veteran's discharge from service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability are not met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2015).

2.  The criteria for service connection for a right knee disability are not met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159  (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran was provided all required notice in a letter sent in June 2009, prior to the initial adjudication of the claims in February 2010. 

The Veteran's service treatment records, separation records, and all available pertinent post-service medical evidence identified by the Veteran have been obtained.  

In addition, the Veteran was afforded an appropriate VA examination in January 2010.  The examiner reviewed the evidentiary record, considered the Veteran's assertions of in-service injury and current and past disability, and provided opinions supported by adequate rationales.

Neither the Veteran nor his representative has identified any additional, outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. 

Therefore, the Board concludes that VA has met its duty to assist the Veteran in the development of the facts pertinent to the claims.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran's service separation records reflect that he was a parachutist in service as a member of the airborne infantry and that he earned a parachutist badge.  

The service treatment records are negative for evidence of any knee disorder.  In the report of medical history completed in connection with his service separation examination in March 1963, the Veteran denied currently having or ever having arthritis or rheumatism; bone, joint, or other deformity; or a trick or locked knee.  The report of the March 1963 examination for separation shows that his lower extremities were found to be normal on clinical examination.  

The Veteran was afforded a VA examination in January 2010 in response to his claims for service connection for left and right knee disabilities.  At that time, he reported that his bilateral knee pain began approximately 18 to 20 years earlier.  He said he might have mentioned his knee problems to his primary care providers over the years but had not been prescribed any medications or therapies for his knees.  He also reported serving in an airborne unit for a few months, performing extra jumps and having had several hard parachute landings resulting in him visiting sick bay for evaluation, but without excessive swelling at the time.  

The Veteran reported that he took aspirin infrequently as needed.  He endorsed current symptoms of pain, instability, stiffness, weakness, and incoordination in both knees.  However, the examiner found no objective evidence of pain with motion, and X-rays showed bony structures were intact without marked arthritic changes on the left and with no significant arthritic changes on the right.  The examiner diagnosed patellar chondromalacia bilaterally, but concluded that there was no history of trauma of the knee joints.  Based on the absence of evidence of knee injury in service or of treatment for the knees following service, the examiner opined that it was not at least as likely as not that the Veteran's bilateral patellar chondromalacia was causally related to service.   

In May 2010 the Veteran submitted medical literature addressing the risks associated with being a military parachutist.  The literature reflects that knee difficulties are risks of such activity.  However, this medical literature does not address the specific facts in this case and is therefore of limited probative value.  The only medical opinion addressing the pertinent facts in this case is the VA medical opinion discussed above.

The Board has considered the statements of the Veteran and his representative.  The Veteran contends that service connection is warranted for bilateral knee disability because it is due to trauma associated with multiple parachute jumps as a parachutist in service and the rigors of his duties as a light weapons infantryman.  At no time has he specifically alleged that he developed bilateral knee symptoms in service that have continued ever since.  As noted above, at the VA examination in January 2010, he did not report the onset of knee symptoms in service and their continuous presence since service.  In fact, he reported that his knee pain began 18 to 20 years prior to the examination.

In a December 2015 statement, the Veteran's authorized representative contended that the Veteran's lay statements and symptoms since service support a link to service.  However, as noted above, the Veteran has not alleged that he developed bilateral knee symptoms in service that have continued ever since.  To the extent that the Veteran now alleges that he developed bilateral knee symptoms in service that have continued ever since, the Board finds the allegation to be not credible.  The allegation is self-serving and contradicted by the report of medical history he completed in March 1963 and inconsistent with the history he reported at the VA examination.

Accordingly, the Board concludes that the Veteran did not have a chronic disorder of either knee in service or until more than one year after his discharge from service.  Whether the Veteran's current bilateral knee disability is related to service is a medical question that the Veteran is not competent to answer.  As discussed above, the only medical opinion of record addressing this question is against the Veteran's claim.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for left and right knee disabilities.  Therefore, they must be denied. 


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


